Case 2:20-cv-06062-SVW-JC Document 1 Filed 07/08/20 Page 1 of 10 Page ID #:1



 1   WAJDA LAW GROUP, APC
 2   Nicholas M. Wajda (State Bar No. 259178)
     6167 Bristol Parkway
 3   Suite 200
 4   Culver City, California 90230
     Telephone: 310-997-0471
 5   Facsimile: 866-286-8433
 6   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 7

 8

 9                      UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11

12    AIGERIM MOLDASHEVA,                Case No. 2:20-cv-06062
13                  Plaintiff,           COMPLAINT FOR DAMAGES
14          v.                           1. VIOLATION OF THE FAIR DEBT
                                         COLLECTION PRACTICES ACT, 15
15                                       U.S.C. §1692 ET SEQ.
16    HUNTER WARFIELD, INC.,             2. VIOLATION OF THE ROSENTHAL
                                         FAIR DEBT COLLECTION
17                  Defendant.           PRACTICES ACT, CAL. CIV. CODE
                                         §1788 ET SEQ.
18
                                         DEMAND FOR JURY TRIAL
19

20
                                    COMPLAINT
21

22         NOW comes AIGERIM MOLDASHEVA (“Plaintiff”), by and through her

23   attorneys, WAJDA LAW GROUP, APC (“Wajda”), complaining as to the conduct
24
     of HUNTER WARFIELD, INC. (“Defendant”) as follows:
25

26
                                 NATURE OF THE ACTION

27

28
                                            1
Case 2:20-cv-06062-SVW-JC Document 1 Filed 07/08/20 Page 2 of 10 Page ID #:2



 1         1. Plaintiff brings this action against Defendant pursuant to the Fair Debt
 2
     Collection Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq., and the
 3

 4   Rosenthal Fair Debt Collection Practices Act (“RFDCPA”) under Cal. Civ. Code

 5   §1788, for Defendant’s unlawful conduct.
 6
                                           JURISDICTION AND VENUE
 7

 8         2. This action arises under and is brought pursuant to the FDCPA. Subject matter
 9   jurisdiction is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and
10
     1337, as the action arises under the laws of the United States. Supplemental
11

12   jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.
13         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant
14
     conducts business in the Central District of California, and a substantial portion of
15

16   the events or omissions giving rise to the claims occurred within the Central District
17   of California.
18
                                                  PARTIES
19

20         4. Plaintiff is a consumer over 18 years-of-age residing in Los Angeles County,
21
     California, which falls within the Central District of California.
22
           5. Defendant “provides revenue recovery services” and “is known for [its]
23

24   innovative technology” designed to “deliver the highest rate of recovery . . . .”1
25
     Defendant is a corporation organized under the laws of the State of Maryland with
26
27

28   1
         https://www.hunterwarfield.com/
                                                      2
Case 2:20-cv-06062-SVW-JC Document 1 Filed 07/08/20 Page 3 of 10 Page ID #:3



 1   its principal place of business located at 4620 Woodland Corporate Boulevard,
 2
     Tampa, Florida.
 3

 4      6. Defendant acted through its agents, employees, officers, members, directors,

 5   heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives
 6
     and insurers at all times relevant to the instant action.
 7

 8                          FACTS SUPPORTING CAUSES OF ACTION
 9      7. The instant action stems from Defendant’s attempts to collect upon a personal
10
     real estate lease (“subject debt”) from Plaintiff.
11

12      8. Upon information and belief, after the subject debt was purportedly in default,
13   the subject debt was assigned to Defendant for collection purposes.
14
        9. Around early 2020, Plaintiff began receiving calls to her cellular phone, (530)
15

16   XXX-3080, from Defendant.
17      10.At all times relevant to the instant action, Plaintiff was the sole operator of the
18
     cellular phone ending in -3080.        Plaintiff is and always has been financially
19

20   responsible for the cellular phone and its services.
21
        11. Defendant has used several phone numbers when placing collection calls to
22
     Plaintiff’s cellular phone, including but not limited to: (844) 440-2806, (813) 283-
23

24   4548, (844) 440-2807, (844) 440-2806.
25
        12. Upon information and belief, the above-referenced phone numbers are
26
     regularly utilized by Defendant during its debt collection activities.
27

28
                                                  3
Case 2:20-cv-06062-SVW-JC Document 1 Filed 07/08/20 Page 4 of 10 Page ID #:4



 1      13. Upon speaking with Defendant’s representatives, Plaintiff was informed that
 2
     Defendant was seeking to collect the subject debt.
 3

 4      14. Plaintiff informed Defendant that the debt was paid in full and she no longer

 5   owed it.
 6
        15. Notwithstanding this information, Defendant continued placing repeated
 7

 8   phone calls to Plaintiff’s cellular phone attempting to collect upon the subject debt.
 9      16. Frustrated by Defendant’s refusal to understand her position, Plaintiff
10
     demanded that Defendant stop calling her cellular phone.
11

12      17. In spite of Plaintiff’s demand, Defendant has continued to call her cellular
13   phone up through the filing of this action.
14
        18. Plaintiff has received not less than 20 phone calls from Defendant since
15

16   asking it to stop calling.
17      19. Frustrated over Defendant’s conduct, Plaintiff spoke with Wajda regarding
18
     her rights, resulting in expenses.
19

20      20. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.
21
        21. Plaintiff has suffered concrete harm as a result of Defendant’s actions,
22
     including but not limited to, invasion of privacy, aggravation that accompanies
23

24   excessive collection telephone calls, emotional distress, increased risk of personal
25
     injury resulting from the distraction caused by the never-ending calls, increased
26
     usage of her telephone services, loss of cellular phone capacity, diminished cellular
27

28
                                                   4
Case 2:20-cv-06062-SVW-JC Document 1 Filed 07/08/20 Page 5 of 10 Page ID #:5



 1   phone functionality, decreased battery life on her cellular phone, and diminished
 2
     space for data storage on her cellular phone.
 3

 4
         COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 5
        22. Plaintiff repeats and realleges paragraphs 1 through 21 as though fully set
 6

 7   forth herein.
 8
        23.Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
 9
        24.Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,
10

11   because it regularly uses the mail and/or the telephone to collect, or attempt to collect,
12
     delinquent consumer accounts.
13
        25.Defendant is engaged in the business of collecting or attempting to collect,
14

15   directly or indirectly, defaulted debts owed or due or asserted to be owed or due to
16
     others.
17

18
        26.The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out

19   of a transaction due or asserted to be owed or due to another for personal, family, or
20
     household purposes.
21

22         a.        Violations of the FDCPA §1692c(a)(1) and §1692d

23      27. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from
24
     engaging “in any conduct the natural consequence of which is to harass, oppress, or
25

26   abuse any person in connection with the collection of a debt.” §1692d(5) further

27   prohibits, “causing a telephone to ring or engaging any person in telephone
28
                                                  5
Case 2:20-cv-06062-SVW-JC Document 1 Filed 07/08/20 Page 6 of 10 Page ID #:6



 1   conversation repeatedly or continuously with intent to annoy, abuse, or harass any
 2
     person at the called number.”
 3

 4      28. Defendant violated §1692c(a)(1), d and d(5) when it repeatedly called

 5   Plaintiff after being notified to stop.    This behavior of systematically calling
 6
     Plaintiff’s phone on a systematic basis in spite of her demands was harassing and
 7

 8   abusive. The frequency and volume of calls shows that Defendant willfully ignored
 9   Plaintiff’s pleas with the goal of annoying and harassing her.
10
        29. Defendant was notified by Plaintiff that its calls were not welcomed. As such,
11

12   Defendant knew that its conduct was inconvenient and harassing to Plaintiff.
13         b. Violations of the FDCPA § 1692e
14
        30.The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
15

16   using “any false, deceptive, or misleading representation or means in connection with
17   the collection of any debt.”
18
        31.In addition, this section enumerates specific violations, such as:
19

20            “The use of any false representation or deceptive means to collect
              or attempt to collect any debt or to obtain information concerning
21
              a consumer.” 15 U.S.C. §1692e(10).
22
        32.Defendant violated §1692e, e(2), and e(10) when it deceptively represented
23

24   that Plaintiff owed the subject debt when she does not. Plaintiff informed Defendant
25
     that she is not responsible for the subject debt. Despite the information provided by
26
     Plaintiff, Defendant continued with its collection campaign. Through its actions,
27

28
                                                6
Case 2:20-cv-06062-SVW-JC Document 1 Filed 07/08/20 Page 7 of 10 Page ID #:7



 1   Defendant implicitly and explicitly represented that it could collect from an innocent
 2
     consumer. Defendant’s actions only served to worry and confuse Plaintiff.
 3

 4      33.Furthermore, Defendant violated §1692e and e(10) when it used deceptive

 5   means to collect and/or attempt to collect the subject debt. In spite of the fact that
 6
     Plaintiff demanded that it stop contacting her, Defendant continued to contact her.
 7

 8   Instead of putting an end to this harassing behavior, Defendant placed repeated calls
 9   to Plaintiff’s cellular phone in a deceptive attempt to force her to answer its calls and
10
     ultimately make a payment. Through its conduct, Defendant misleadingly
11

12   represented to Plaintiff that it had the legal ability to contact her when it could not.
13          c. Violations of FDCPA § 1692f
14
        34.The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from
15

16   using “unfair or unconscionable means to collect or attempt to collect any debt.”
17      35.Defendant violated §1692f when it unfairly and unconscionably attempted to
18
     collect on a debt by repeatedly calling Plaintiff after being notified to stop.
19

20   Attempting to coerce Plaintiff into payment by placing voluminous phone calls
21
     without her permission is unfair and unconscionable behavior.              These means
22
     employed by Defendant only served to worry and confuse Plaintiff.
23

24      36.As pled in paragraphs 19 through 21, Plaintiff has been harmed and suffered
25
     damages as a result of Defendant’s illegal actions.
26
        WHEREFORE, AIGERIM MOLDASHEVA, respectfully requests that this
27

28   Honorable Court enter judgment in her favor as follows:
                                                  7
Case 2:20-cv-06062-SVW-JC Document 1 Filed 07/08/20 Page 8 of 10 Page ID #:8



 1      a. Declaring that the practices complained of herein are unlawful and violate
 2         the aforementioned bodies of law;

 3      b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
 4         U.S.C. §1692k(a)(2)(A);

 5      c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
 6         provided under 15 U.S.C. §1692k(a)(1);

 7      d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
 8         U.S.C. §1692k(a)(3);
 9      e. Enjoining Defendant from further contacting Plaintiff; and
10
        f. Awarding any other relief as this Honorable Court deems just and
11         appropriate.
12
               COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
13                                   PRACTICES ACT
14      37.Plaintiff restates and realleges paragraphs 1 through 36 as though fully set forth
15
     herein.
16

17
        38.Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).

18      39.The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code
19
     § 1788.2(d) and (f).
20
21
        40.Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

22
               a. Violations of RFDCPA § 1788.17
23

24      41.The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that
25   “Notwithstanding any other provision of this title, every debt collector collecting or
26
     attempting to collect a consumer debt shall comply with the provisions of Section
27

28
                                                 8
Case 2:20-cv-06062-SVW-JC Document 1 Filed 07/08/20 Page 9 of 10 Page ID #:9



 1   1692b to 1692j, inclusive of, and shall be subject to the remedies in Section 1692k
 2
     of, Title 15 of the United States Code.”
 3

 4      42.As outlined above, through their conduct in attempting to collect upon the

 5   subject consumer debt, Defendant violated 1788.17; and 15 U.S.C. §§1692d, e, and
 6
     f of the FDCPA. Defendant engaged in deceptive and noncompliant conduct in its
 7

 8   attempts to collect a debt from Plaintiff, in violation of the RFDCPA.
 9      43.Defendant willfully and knowingly violated the RFDCPA through its unlawful
10
     collection efforts. Defendant’s willful and knowing violations of the RFDCPA
11

12   should trigger this Honorable Court’s ability to award Plaintiff statutory damages of
13   up to $1,000.00, as provided under Cal. Civ. Code § 1788.30(b).
14
        WHEREFORE, Plaintiff, AIGERIM MOLDASHEVA, respectfully requests that
15

16   this Honorable Court enter judgment in her favor as follows:
17      a. Declare that the practices complained of herein are unlawful and violate the
18         aforementioned statute;
19      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
20
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
21
           § 1788.30(b);
22
        d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
23
           Civ. Code § 1788.30(c);
24
        e. Enjoining Defendant from further contacting Plaintiff; and
25

26      f. Award any other relief as the Honorable Court deems just and proper.
27
        Dated: July 8, 2020                 Respectfully submitted,
28
                                                9
Case 2:20-cv-06062-SVW-JC Document 1 Filed 07/08/20 Page 10 of 10 Page ID #:10



  1

  2                                      Nicholas M. Wajda
                                         WAJDA LAW GROUP, APC
  3                                      6167 Bristol Parkway
  4                                      Suite 200
                                         Culver City, California 90230
  5                                      Telephone: 310-997-0471
  6                                      Facsimile: 866-286-8433
                                         E-mail: nick@wajdalawgroup.com
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                            10
